Title: To Alexander Hamilton from Theodore Sedgwick, 13 May 1800
From: Sedgwick, Theodore
To: Hamilton, Alexander


Phila. 13 May 1800
Dear Sir
Yours of the 10th. I recd. yesterday. The events in the executive department you know. Their effects, on the federal party, are such as you can as well determine by reflection, as I could detail. Would to Heaven you was here, but it is too late.
There shall be a meeting of such men who remain here, and who can be perfectly confided in. I will inform you of the result. Every tormenting passion rankles in the bosom of that weak & frantic old man, but I have good reason for beleiving that Pickering & McHenry have been sacraficed as peace offerings. I am, at present, of opinion that no decided measures should be taken till I see you.
Ever & sincerely yours,
Theodore Sedgwick
 